DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 18 November 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to the Prior Art Rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303).
Regarding Claim 1, Saiz discloses In Fig. 1 and Fig. 2, a system comprising: 
a flow line (dirty mud flow line) to convey a fluid from a borehole [0008], wherein the fluid includes cuttings [0008] (Figures 1, 2); 
a suction line (dirty mud flow line) [0008] (Figures 1, 2);
a flow line pump (inherent but not shown in the dirty mud flow) to move the fluid via the suction line, onto a surface of a cuttings separation conveyor (105) to collect the cuttings, wherein the surface of the cuttings separation conveyor (105) comprises a separation screen (105b); 
a computer [0037] coupled to the flow line pump (inherently to control the on-off of the pump when the entire process is computer controlled) [0037]; and 
a cuttings container (200) positioned under an edge of the cuttings separation conveyor (105) (See Fig. 2).
Saiz fails to disclose the flow line and the suction line are different lines.  
However, Aguirre teaches a flow line (line attached to left 180) (Figure 1) to convey a fluid from a borehole to a holding tank (where both lines having 180 meet) (Figure 1), wherein the fluid contains cuttings [0018, 0023]; and a suction line (line connected to right 180) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Saiz’s system by breaking the dirty mud flow line in two to locate a holding tank between the new ends i.e. have the flow line portion of Saiz’s dirty mud flow line convey the fluid from the borehole to the holding tank and the suction line portion of Saiz’s dirty mud flow line move the fluid from the holding tank to the surface of the cuttings separation conveyor via the flow line pump for the benefit of measuring properties related to the fluid and cuttings as taught by Aguirre [0023], as well as manage the fluid should the conveyor be overwhelmed or run slow by holding it, or provide storage during shutdown.
Nevertheless, the combination fails to expressly disclose the computer is configured to selectively activate the collection of the cuttings based, at least in part, on exceeding a threshold fluid amount or a time threshold.
Zazula teaches a computer (300) is configured to selectively activate collection of cuttings (via pump 24) based, at least in part, on exceeding a threshold fluid amount (fluid being high determined via 180) [0067].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the computer be configured to selectively activate the collection of the cuttings based, at least in part, on exceeding a threshold fluid amount or a time threshold for the benefit of controlling the level of fluid in the holding tank of the combination, as taught by Zazula [0067].
Regarding Claim 5, Saiz discloses a catch basin (107) below the separation screen (105b); and a return pump (P1) in fluid communication with the catch basin (107), the return pump (P1) to move a fluid in the catch basin (107) away from the catch basin (107).
Regarding Claim 7, Saiz discloses a wash fluid tank (Fx) containing wash fluid [0027]; and a wash fluid tank output (S3,S4), wherein the wash fluid tank output (S3,S4) is to direct wash fluid onto the cuttings on the cuttings separation conveyor (105) [0027 – 0029].

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Leeper et al. (US 9920623).
Regarding Claim 2, Saiz [0026] discloses the use of additional conveyor belt systems and the cuttings falling off the edge of the cuttings separation conveyor (105) for further processing [0029]. 
Nevertheless, the combination fails to teach further comprising a container assembly conveyor, wherein at least a portion of the container assembly conveyor is located under the edge of the cuttings separation conveyor.
Leeper (Col 3, lines 5 – 7) teaches a container assembly conveyor where sample cuttings fall directly onto the container assembly conveyor so that the sample cuttings can be bagged and tagged. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the combination to by including a container assembly conveyor for the benefit of collecting the sample cuttings so they can be bagged, as taught by Leeper (Col 3, lines 15 – 25).
Furthermore, with the addition of Leeper’s container assembly conveyor, it would have been obvious to place Leeper’s container assembly conveyor under the edge of Saiz’s cutting separation conveyor so that cuttings can fall directly onto Leeper’s container assembly conveyor to create more readily examinable samples in bags for geologists to examine, as taught by Leeper (Col 3, lines 15 – 25).
Regarding Claim 6, the combination fails to teach a content label device to generate a label, wherein the label is attached to the cuttings container, and wherein the label comprises one or more written situational attributes.
Leeper teaches in Fig. 5A a content label device (402) to generate a label, wherein the label is attached to the cuttings container (plastic bag), and wherein the label comprises one or more written situational attributes (time, date, series number, and footage) (Col 3, lines 22 – 25).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by including Leeper’s content label device for the benefit of providing data pertaining to the samples collected, as taught by Leeper (Col 3, lines 22 – 30)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Torrione (US 2016/0130928).
Regarding Claim 3, the combination fails to teach an imaging device directed to capture an image of the cuttings separation conveyor. 
Torrione teaches an imaging device (102) directed to capture an image of the cuttings separation conveyor (204) [0018]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by including Torrione’s camera to capture images of the cuttings separation conveyor for the benefit of providing real-time information about the well-bore, as taught by Torrione [0011].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Karoum et al. (US 2017/0045491).
Regarding Claim 4, the combination fails to teach a grinder to grind the cuttings in the cuttings container.
Karoum teaches a grinder to grind the cuttings in the cuttings container [0013 - 0017].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by including a grinder to grind the cuttings in the container for the benefit of preparing the cuttings for analysis, as taught by Karoum [0148 – 0160].

Claim(s) 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Blaine et al. (US 2017/0043965).
Regarding Claim 8, Saiz discloses a method comprising: 
selectively activating, via a computer, a flow line pump (inherent but not shown in the dirty mud flow, the computer to control the on-off of the pump when the entire process is computer controlled) [0037] to move a fluid comprising cuttings from a borehole [0008] onto a surface of a cuttings separation conveyor (105), and wherein the surface of the cuttings separation conveyor (105) comprises a separation screen (105b) 
Saiz fails to disclose selectively activating, via the computer, the flow line pump based, at least in part, on exceeding a threshold fluid amount or a time threshold and activating a container assembly conveyor to position a cuttings container below an edge of the cutting separation conveyor to receive the cuttings.
Aguirre teaches a flow line (line attached to left 180) (Figure 1) to convey a fluid comprising cuttings [0018, 0023] from a borehole to a holding tank (where both lines having 180 meet) (Figure 1), wherein the fluid contains cuttings [0018, 0023]; and a suction line (line connected to right 180) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Saiz’s method by pumping the fluid comprising cutting from the borehole via a holding tank for the benefit of measuring properties related to the fluid and cuttings as taught by Aguirre [0023], as well as manage the fluid should the conveyor be overwhelmed or run slow by holding it, or provide storage during shutdown.
Zazula teaches selectively activating, via a computer (300), a flow line pump (24) based, at least in part, on exceeding a threshold fluid amount (fluid being high determined via 180) [0067].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by selectively activating, via the computer, the flow line pump based, at least in part, on exceeding a threshold fluid amount or a time threshold for the benefit of controlling the level of fluid in the holding tank of the combination, as taught by Zazula [0067].
Blaine (see ABSTRACT) teaches activating a container assembly conveyor (33) to position a cuttings container (27) below an edge of a conveyor (31) to receive the cuttings.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by activating a container assembly conveyor to position a cuttings container below an edge of the cuttings separation conveyor for the benefit of incrementally collecting samples reflecting the location within the borehole at which the sample was collected, as taught by Blane [0016].
Regarding Claim 10, Saiz [0027] discloses spraying wash fluid onto the surface of the cuttings separation conveyor (105).
Regarding Claim 15, Saiz discloses one or more non-transitory machine-readable media comprising program code (Saiz [0037] teaches that the entire system can be computer controlled by utilizing at least one centralized computer system), the program code, when executed, to: 
selectively activate a flow line pump (inherent but not shown in the dirty mud flow, the computer to control the on-off of the pump when the entire process is computer controlled) [0037] to move a fluid comprising cuttings from a borehole [0008] onto a surface of a cuttings separation conveyor (105), and wherein the surface of the cuttings separation conveyor (105) comprises a separation screen (105b) 
Saiz fails to disclose selectively activating the flow line pump based, at least in part, on exceeding a threshold fluid amount or a time threshold and activating a container assembly conveyor to position a cuttings container below an edge of the cutting separation conveyor to receive the cuttings.
Aguirre teaches a flow line (line attached to left 180) (Figure 1) to convey a fluid comprising cuttings [0018, 0023] from a borehole to a holding tank (where both lines having 180 meet) (Figure 1), wherein the fluid contains cuttings [0018, 0023]; and a suction line (line connected to right 180) (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Saiz by pumping the fluid comprising cutting from the borehole via a holding tank for the benefit of measuring properties related to the fluid and cuttings as taught by Aguirre [0023], as well as manage the fluid should the conveyor be overwhelmed or run slow by holding it, or provide storage during shutdown.
Zazula teaches selectively activating a flow line pump (24) (via 300) based, at least in part, on exceeding a threshold fluid amount (fluid being high determined via 180) [0067].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by to selectively activate the flow line pump based, at least in part, on exceeding a threshold fluid amount or a time threshold for the benefit of controlling the level of fluid in the holding tank of the combination, as taught by Zazula [0067].
Blaine (see ABSTRACT) teaches activating a container assembly conveyor (33) to position a cuttings container (27) below an edge of a conveyor (31) to receive the cuttings.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by activating a container assembly conveyor to position a cuttings container below an edge of the cuttings separation conveyor for the benefit of incrementally collecting samples reflecting the location within the borehole at which the sample was collected, as taught by Blane [0016].
Regarding Claim 17, Saiz [0027] discloses spraying wash fluid onto the surface of the cuttings separation conveyor (105).

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Blaine et al. (US 2017/0043965), in further view of Leeper et al. (US 9920623).
Regarding Claims 9 and 16, the combination fails to teach selectively activating the flow line pump in response to a determination that a depth of penetration into a formation has been reached.
Leeper teaches (Col 2, lines 46 – 49) selectively activating the flow line pump (105) in response to a determination that a depth of penetration into a formation has been reached.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by selectively activating the pump in response to a determination that a depth of penetration into a formation has been reached for the benefit of selecting the portion of the borehole to be samples, as taught by Leeper (Col 3, lines 46 – 52).

Claim(s) 11, 14, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Blaine et al. (US 2017/0043965), in further view of Torrione (US 2016/0130928).
Regarding Claims 11 and 18, the combination fails to teach acquiring images of the cuttings using an imaging device; and measuring a characteristic of the cuttings based on the images of the cuttings.
Torrione [0019] teaches acquiring images of the cuttings using an imaging device (102); and measuring a characteristic of the cuttings based on the images of the cuttings [0019].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by acquiring images of the cuttings using an imaging device; and measuring a characteristic of the cuttings based on the images of the cuttings for the benefit of providing real-time information about the well-bore, as taught by Torrione [0011].
Regarding Claim 14 and 20, the combination fails to teach determining whether the cuttings container is full; and deactivating the cuttings separation conveyor in response to the cuttings container being full.
Torrione teaches (see ABSTRACT, Fig. 3, and Fig 4) determining whether the cuttings container is full; and deactivating (318, 414) the cuttings separation conveyor in response to the cuttings container being full.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination determining whether the cuttings container is full; and deactivating the cuttings separation conveyor in response to the cuttings container being full for the benefit of alerting the operator to the condition, as taught by Torrione [Abstract].
Regarding Claim 19, the combination fails to teach program code to determine situational attributes of the cuttings to be collected, wherein the situational attributes comprise at least one of a drilling site name, customer name, depth range and number of containers.	
Torrione [0046] teaches to determine situational attributes (time, rig identifier, weather information, drill bit depth, etc.) of the cuttings to be collected, wherein the situational attributes comprise at least one of a drilling site name, customer name, depth range (drill bit depth) and number of containers.	
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination determine situational attributes of the cuttings to be collected, wherein the situational attributes comprise at least one of a drilling site name, customer name, depth range and number of containers for the benefit of providing data regarding the sample to the user, as taught by Torrione [0046].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Blaine et al. (US 2017/0043965), in further view of Torrione (US 2016/0130928), in further view of Leeper et al. (US 9920623).
Regarding Claim 12, the combination fails to teach determining one or more situational attributes of the cuttings to be collected, wherein the one or more situational attributes comprise at least one of a drilling site name, customer name, depth range and number of containers; and labeling the cuttings container with the one or more situational attributes.
Torrione teaches determining one or more situational attributes of the cuttings to be collected, wherein the one or more situational attributes comprise at least one of a drilling site name, customer name, depth range and number of containers [0046].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by determining one or more situational attributes of the cuttings to be collected, wherein the one or more situational attributes comprise at least one of a drilling site name, customer name, depth range and number of containers for the benefit of providing data regarding the sample to the user, as taught by Torrione [0046].
Leeper teaches labeling a cuttings container (plastic bag) with the one or more situational attributes (time, date, series number, and footage) (Col 3, lines 22 – 25).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by labeling the cuttings container with the one or more situational attributes for the benefit of providing data pertaining to the samples collected, as taught by Leeper (Col 3, lines 22 – 30)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US 2010/0193249), in view of Aguirre et al. (US 2019/0093468), in further view of Zazula et al. (US 2017/0268303), in further view of Blaine et al. (US 2017/0043965), in further view of Karoum et al. (US 2017/0045491).
Regarding Claim 13, the combination fails to teach grinding the cuttings in the cuttings container into a powder.
Karoum teaches grinding the cuttings in the cuttings container into a powder [0013 - 0017].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by grinding the cuttings in the cuttings container into a powder for the benefit of preparing the cuttings for analysis, as taught by Karoum [0148 – 0160].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855